DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Electronic Apparatus Virtual Keyboard and Controlling Method Thereof.


Prior Art
Listed herein below are the prior art references relied upon in this Office Action:
Maloo et al. (US Patent Application Publication 2016/0283105), referred to as Maloo herein.
Walline et al. (US Patent Application Publication 2015/0268730), referred to as Walline herein.
Walline et al. (US Patent Application Publication 2016/0313890), referred to as Walline 2 herein.
Cho (US Patent Number 8,345,017), referred to as Cho herein.
Paek et al. (US patent Application Publication 2011/0201387), referred to as Paek herein.
Hunt et al. (US Patent Application Publication 2014/0157161), referred to as Hunt herein.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 11-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maloo in view of Walline.

Regarding claim 1, Maloo discloses an electronic apparatus comprising: a camera; a display; a memory configured to store at least one instruction; and a processor configured to execute the at least one instruction to (Maloo, ¶0029 – camera-based touch screen, display. ¶0020 – processors executing instructions stored in memory):
detect a plurality of fingers in a 
detect a first motion of a finger among the plurality of fingers in a 
control the display to display information corresponding to the identified key (Maloo, Figs. 10C-12 – virtual keyboard is displayed, information corresponding to all displayed keys is shown, including the identified key),
and detect the plurality of fingers in a 
However, Maloo appears not to expressly disclose the limitations shown in strikethrough above. However, in the same field of endeavor, Walline discloses a virtual keyboard (Walline, ¶0014, ¶0067, ¶0068)
including detecting virtual keyboard input positions and placement based on a plurality of captured camera images (Walline, ¶0011, ¶0014, ¶0047, ¶0054, ¶0059)
identify a key corresponding to the first motion, from among a plurality of keys mapped to the finger, based on a position of the finger by the first motion and a reference point set to the finger (Walline, Fig. 3 with ¶0054 – projected keyboard is aligned such that the “F” key aligns with the first finger of the left hand and the “J” key aligns with the first finger of the right hand. Inputs are based on 
and displaying information corresponding to the identified key (Walline, ¶0043 – key value corresponding to the typed key is output). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the camera-based touch input system of Maloo to include determining hand and finger positions based on captured image frames based on the teachings of Walline. The motivation for doing so would have been to more effectively accurately touch inputs (Walline, ¶0063).

Regarding claim 2, Maloo as modified discloses the elements of claim 1 above, and further discloses wherein the processor is further configured to execute the at least one instruction to, in response to an identification that the plurality of fingers detected in the plurality of third image frames maintain the predetermined pose for a predetermined time, re-set the reference point for the respective fingers based on the position of the plurality of detected fingers in the plurality of third image frames (Maloo, ¶0024, ¶0043 – press-and-hold exceeding a predetermined duration. Walline, ¶0011, ¶0014, ¶0047, ¶0054, ¶0059 – camera images).

Regarding claim 3, Maloo as modified discloses the elements of claim 1 above, and further discloses wherein the processor is further configured to execute the at least one instruction to identify whether the pose of the plurality of detected fingers in the plurality of third image frames corresponds to the predetermined pose based on a position of a fingertip of a remaining finger other than a thumb among the plurality of fingers detected in the plurality of third image frames (Maloo, ¶0024, ¶0043 – 5 finger press-and-hold exceeding a predetermined duration. The 5-finger gesture includes 4 remaining 

Regarding claim 4, Maloo as modified discloses the elements of claim 1 above, and further discloses wherein the processor is further configured to execute the at least one instruction to, based on a second motion of the finger among the plurality of fingers being detected in a plurality of fourth image frames obtained through the camera after the reference point is re-set in the character input mode, identify a key corresponding to the second motion, from among the plurality keys mapped to the finger, based on a position of the finger by the second motion and a position of a reference point reset to the finger (Maloo, Figs. 3 and 4 with Elements 330, 332, and 302 with ¶0044-¶0048 – once the keyboard is hidden, the finger gesture is detected, and the orientation of the keyboard is re-set. Fig. 10C with ¶0060-¶0061 – virtual keyboard orientation is set relative to the touch points for each finger (808, 810, 812, 814, 816). Fig. 12 with ¶0062 – virtual keyboard displayed relative to each touch point for selection. ¶0048 – selection of the soft keys is used as an input for the keyboard. Fingers are associated with contact points used to size and orient the keyboard. Finger movement relative to the contact point is used to determine the active finger and contact point for input. Walline, ¶0011, ¶0014, ¶0047, ¶0054, ¶0059 – camera images).

Regarding claim 5, Maloo as modified discloses the elements of claim 1 above, and further discloses wherein the plurality of keys mapped to the finger comprises a reference key, determined based on a type of a hand including the finger and a type of the finger, among keys included in a virtual keyboard and at least two keys adjacent to the reference key among the keys included in the virtual keyboard (Walline, Fig. 3 with ¶0054 – projected keyboard is aligned such that the “F” key aligns with the first finger of the left hand and the “J” key aligns with the first finger of the right hand. Inputs are 

Regarding claim 6, Maloo as modified discloses the elements of claim 5 above, and further discloses wherein the processor is further configured to execute the at least one instruction to: based on a distance between the position of the finger by the first motion and a position of the reference point set to the finger being less than a predetermined value, identify the reference key, among the plurality of keys mapped to the finger, as the key corresponding to the first motion, and based on the distance between the position of the finger by the first motion and the position of the reference key set to the finger being greater than or equal to the predetermined value, identify a key positioned in a direction in which the finger moves from the reference key, from among the plurality of keys mapped to the finger, as the key corresponding to the first motion based on a moving direction of the finger by the first motion (Maloo, ¶0060 – key size, shape, and location is determined by the contact points. Walline, ¶0043 – inputs are determined when the area of the key is touched. If the user moves in a direction (eg: the upward direction) by the sufficient distance to reach the upper row key, the upper row key is selected instead of the middle row key. Fig. 3 with ¶0054 – Inputs are based on the location contacted relative to the displayed alignment).

Regarding claim 7, Maloo as modified discloses the elements of claim 5 above, and further discloses wherein the processor is further configured to execute the at least one instruction to, in response to the identification that the pose of the plurality of fingers detected in the plurality of first image frames corresponds to the trigger pose, set the reference point for the finger based on a position 

Regarding claim 11, Maloo discloses a method of controlling an electronic apparatus, the method comprising (Maloo, ¶0029 – camera-based touch screen, display. ¶0020 – processors executing instructions stored in memory):
detecting a plurality of fingers in a 
detecting a first motion of a finger among the plurality of fingers in a 

detecting the plurality of fingers in a 
However, Maloo appears not to expressly disclose the limitations shown in strikethrough above. However, in the same field of endeavor, Walline discloses a virtual keyboard (Walline, ¶0014, ¶0067, ¶0068)
including detecting virtual keyboard input positions and placement based on a plurality of captured camera images (Walline, ¶0011, ¶0014, ¶0047, ¶0054, ¶0059)
identify a key corresponding to the first motion, from among a plurality of keys mapped to the finger, based on a position of the finger by the first motion and a reference point set to the finger (Walline, Fig. 3 with ¶0054 – projected keyboard is aligned such that the “F” key aligns with the first finger of the left hand and the “J” key aligns with the first finger of the right hand. Inputs are based on the location contacted relative to the displayed alignment. ¶0043 – inputs are determined when the area of the key is touched).
and displaying information corresponding to the identified key (Walline, ¶0043 – key value corresponding to the typed key is output). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the camera-based touch input system of Maloo to 

Regarding claim 12, Maloo as modified discloses the elements of claim 11 above, and further discloses wherein the re-setting comprises, in response to an identification that the plurality of fingers detected in the plurality of third image frames maintain the predetermined pose for a predetermined time, re-setting the reference point for the respective fingers based on the position of the plurality of detected fingers in the plurality of third image frames (Maloo, ¶0024, ¶0043 – press-and-hold exceeding a predetermined duration. Walline, ¶0011, ¶0014, ¶0047, ¶0054, ¶0059 – camera images).

Regarding claim 13, Maloo as modified discloses the elements of claim 11 above, and further discloses wherein the re-setting comprises identifying whether the pose of the plurality of detected fingers in the plurality of third image frames corresponds to the predetermined pose based on a position of a fingertip of a remaining finger other than a thumb among the plurality of fingers detected in the plurality of third image frames (Maloo, ¶0024, ¶0043 – 5 finger press-and-hold exceeding a predetermined duration. The 5-finger gesture includes 4 remaining fingers other than a thumb. See also Fig. 8 and ¶0050. In this case the position is a contact or down position. Walline, ¶0011, ¶0014, ¶0047, ¶0054, ¶0059 – camera images).

Regarding claim 14, Maloo as modified discloses the elements of claim 11 above, and further discloses wherein the re-setting comprises based on a second motion of the finger among the plurality of fingers being detected in a plurality of fourth image frames obtained through the camera after the reference point is re-set in the character input mode, identifying a key corresponding to the second 

Regarding claim 15, Maloo as modified discloses the elements of claim 11 above, and further discloses wherein the plurality of keys mapped to the finger comprises a reference key, determined based on a type of a hand including the finger and a type of the finger, among keys included in a virtual keyboard and at least two keys adjacent to the reference key among the keys included in the virtual keyboard (Walline, Fig. 3 with ¶0054 – projected keyboard is aligned such that the “F” key aligns with the first finger of the left hand and the “J” key aligns with the first finger of the right hand. Inputs are based on the location contacted relative to the displayed alignment. Row above and below each contain at least one key adjacent to the reference key. For example, the index finger is aligned with the “F” key in the middle row, two adjacent keys being “R” and “V”. Alternatively two adjacent keys are “D” and “G” or “C” and “T”).

Regarding claim 16, Maloo as modified discloses the elements of claim 15 above, and further discloses wherein the identifying comprises: based on a distance between the position of the finger by the first motion and a position of the reference point set to the finger being less than a predetermined 

Regarding claim 17, Maloo as modified discloses the elements of claim 11 above, and further discloses in response to the identification that the pose of the plurality of fingers detected in the plurality of first image frames corresponds to the trigger pose, setting the reference point for the finger based on a position of the plurality of detected fingers in the plurality of first image frames (Maloo, Fig. 10C with ¶0060-¶0061 – virtual keyboard orientation is set relative to the touch points for each finger (808, 810, 812, 814, 816). Fig. 12 with ¶0062 – virtual keyboard displayed relative to each touch point for selection. Walline, ¶0076-¶0080, ¶0083 – camera images. Fig. 3 with ¶0054 – projected keyboard is aligned such that the “F” key aligns with the first finger of the left hand and the “J” key aligns with the first finger of the right hand).

Claims 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maloo in view of Walline in further view of Paek.

Regarding claim 8, Maloo as modified discloses the elements of claim 7 above, and further discloses wherein the processor is further configured to execute the at least one instruction to, in response to the identification that the pose of the plurality of fingers detected in the plurality of first image frames corresponds to the trigger pose: control to display a virtual keyboard on the display; and based on the key corresponding to the first motion being identified in the character input mode, control to display 
However, Maloo appears not to expressly disclose the limitations shown in strikethrough above. However, in the same field of endeavor, Paek discloses a virtual keyboard (Paek, Abstract, ¶0004, and ¶0011),
display the identified key among keys included in the virtual keyboard to be distinguished from another key (Paek, Fig. 7B with ¶0040 – visual indicators for keys input includes highlighting, coloring, underlining, and popup balloons. See also ¶0095).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the virtual keyboard of Maloo as modified to include distinguishing selected keys based on the teachings of Paek. The motivation for doing so would have been to improve the text entry user experience and performance (Paek, ¶0007) by enabling the user to more easily recognize keys typed.

Regarding claim 18, Maloo as modified discloses the elements of claim 17 above, and further discloses wherein: the setting comprises, in response to the identification that the pose of the plurality of fingers detected in the plurality of first image frames corresponds to the trigger pose, displaying a virtual keyboard on the display; and the displaying the virtual keyboard comprises, based on the key corresponding to the first motion being identified in the character input mode, displaying 
However, Maloo appears not to expressly disclose the limitations shown in strikethrough above. However, in the same field of endeavor, Paek discloses a virtual keyboard (Paek, Abstract, ¶0004, and ¶0011),
display the identified key among keys included in the virtual keyboard to be distinguished from another key (Paek, Fig. 7B with ¶0040 – visual indicators for keys input includes highlighting, coloring, underlining, and popup balloons. See also ¶0095).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the virtual keyboard of Maloo as modified to include distinguishing selected keys based on the teachings of Paek. The motivation for doing so would have been to improve the text entry user experience and performance (Paek, ¶0007) by enabling the user to more easily recognize keys typed.



Claims 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maloo in view of Walline in further view of Paek in further view of Hunt.

Regarding claim 9, Maloo as modified discloses the elements of claim 8 above. However, Maloo as modified appears not to expressly disclose based on the key corresponding to the first motion being a deletion key to delete information displayed on the display, delete the information displayed on the display and adjust a transparency of the virtual keyboard based on a frequency of deleting the information.
However, in the same field of endeavor, Hunt discloses a virtual keyboard (Hunt, Abstract),
based on the key corresponding to the first motion being a deletion key to delete information displayed on the display, delete the information displayed on the display and adjust a transparency of the virtual keyboard based on a frequency of deleting the information (Hunt, ¶0028-¶0030 – repeated delete key operations indicate incorrect typing actions, resulting in adjusted opacity of the virtual keyboard. The rate of incorrect typing actions is used to adjust opacity).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the virtual keyboard of Maloo as modified to adjusting the opacity in response to repeated delete key operations based on the teachings of Hunt. The motivation for doing so would have been to assist users with typing by helping the user avoid incorrect typing inputs (Hunt, ¶0018, ¶0029).

Regarding claim 19, Maloo as modified discloses the elements of claim 18 above. However, Maloo as modified appears not to expressly disclose wherein the displaying the virtual keyboard further comprises: based on the key corresponding to the first motion being a deletion key to delete 
However, in the same field of endeavor, Hunt discloses a virtual keyboard (Hunt, Abstract),
based on the key corresponding to the first motion being a deletion key to delete information displayed on the display, deleting the information displayed on the display and adjusting a transparency of the virtual keyboard based on a frequency of deleting the information (Hunt, ¶0028-¶0030 – repeated delete key operations indicate incorrect typing actions, resulting in adjusted opacity of the virtual keyboard. The rate of incorrect typing actions is used to adjust opacity).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the virtual keyboard of Maloo as modified to adjusting the opacity in response to repeated delete key operations based on the teachings of Hunt. The motivation for doing so would have been to assist users with typing by helping the user avoid incorrect typing inputs (Hunt, ¶0018, ¶0029).

Claims 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maloo in view of Walline in further view of Walline 2 in further view of Cho.

Regarding claim 10, Maloo as modified discloses the elements of claim 7 above, and further discloses wherein: the processor is further configured to execute the at least one instruction to, 

including discloses based on a preset user command being input, activating the camera and obtaining the plurality of first image frames through the activated camera (Walline, ¶0058-¶0059, ¶0070-¶0071, ¶0073-¶0074, ¶0076-¶0081, ¶0083-¶0084 – camera images are obtained to detect touches at projected keyboard. Fig. 23 with ¶0086-¶0088 – activating keyboard in response to the context including selecting a word processing application).
However, Maloo as modified appears not to expressly disclose activating the keyboard in response to displaying a document capable of text input to the display or a user command to select a text input window displayed on the display.
However, in the same field of endeavor, Reid discloses a text input system including a virtual keyboard (Cho, Abstract and 6:49-7:5), including 
in response to displaying a document capable of text input to the display or a user command to select a text input window displayed on the display (Cho 6:49-7:5 and 9:6-18,–  virtual keyboard input is activated in response to selection of a text input window).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the virtual keyboard of Maloo as modified to include activating the virtual keyboard peripheral in response to selection of a text input window based on the teachings of Cho. The motivation for doing so would have been to more effectively anticipate the input device needed, thereby preventing time and effort in manual configuration.

Regarding claim 20, Maloo as modified discloses the elements of claim 17 above, and further discloses 
However, Maloo as modified appears not to expressly disclose the limitations in strikethrough above. However, in the same field of endeavor, Walline 2 discloses a virtual keyboard (Walline 2, ¶0073),
including discloses based on a preset user command being input, activating the camera and obtaining the plurality of first image frames through the activated camera (Walline, ¶0058-¶0059, ¶0070-¶0071, ¶0073-¶0074, ¶0076-¶0081, ¶0083-¶0084 – camera images are obtained to detect touches at projected keyboard. Fig. 23 with ¶0086-¶0088 – activating keyboard in response to the context including selecting a word processing application).
However, Maloo as modified appears not to expressly disclose activating the keyboard in response to displaying a document capable of text input to the display or a user command to select a text input window displayed on the display.
However, in the same field of endeavor, Reid discloses a text input system including a virtual keyboard (Cho, Abstract and 6:49-7:5), including 
in response to displaying a document capable of text input to the display or a user command to select a text input window displayed on the display (Cho 6:49-7:5 and 9:6-18,–  virtual keyboard input is activated in response to selection of a text input window).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the virtual keyboard of Maloo as modified to include activating the virtual keyboard peripheral in response to selection of a text input window based on the teachings of Cho. The motivation for doing so would have been to more effectively anticipate the input device needed, thereby preventing time and effort in manual configuration.



	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References are at least relevant as indicated in the corresponding summary.
AU et al. (US Patent Application Publication 2012/0154313) – Finger identification and placement for virtual keyboard.
Kanatani et al. (US Patent Application Publication 2015/0186037) – Finger identification and placement for virtual keyboard.
Sindhu (US Patent Application Publication 2010/0323762) – Virtual keyboard transparency.
Reid et al. (US Patent Application Publication 2018/0075254) – presenting a virtual keyboard in response to document editing.
Karakotsios et al. (US Patent Application Publication 2015/0062006) – initiating tracking based on text editing.
Labbé et al. (US Patent Application Publication 2016/0034180) – detection of finger and positions and resetting reference points based on detected gesture.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL W PARCHER whose telephone number is (303)297-4281.  The examiner can normally be reached on Monday - Friday, 8:00am - 5:00pm, alt. Mondays, Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL W PARCHER/Primary Examiner, Art Unit 2175